Citation Nr: 0300675	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  96-45 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected 
bilateral leg disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (the RO).  

Procedural history

The veteran had active service from July 1972 to November 
1975. 

In an August 1976 Department of Veterans Affairs (VA) 
rating decision, service connection was granted for 
fractures of both the right and left femur.  

The RO received the veteran's request for service 
connection for a bilateral hip disability and a low back 
disability, claimed as secondary to his service-connected 
bilateral leg disability, in February 1996.  In an August 
1996 rating decision, the RO denied the claims.  The 
veteran disagreed with the August 1996 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 1996.  

In May 1998, the Board remanded these issues for further 
evidentiary development.  After the requested development 
was accomplished, the RO issued a supplemental statement 
of the case (SSOC) which granted the veteran's claim of 
entitlement to service connection for a back disability.  
The previous denial of the claim of entitlement to service 
connection for a bilateral hip disability was confirmed 
and continued.  

With respect to the matter of the veteran's claim of 
entitlement to service connection for a back disability, 
that matter has bee resolved  and is no longer on appeal.  
To the Board's knowledge, the veteran has not expressed 
disagreement either with the assigned disability rating or 
the effective date assigned.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].


FINDING OF FACT

The competent medical evidence of record indicates that 
the veteran does not have a currently diagnosed bilateral 
hip disability.


CONCLUSION OF LAW

A bilateral hip disability was not incurred as a result of 
any service-connected disability.  38 C.F.R. § 3.310 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a bilateral hip disability.  In essence, he contends 
that such disability is related to his service-connected 
bilateral leg disability.   

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development 
of their claims.  Regulations implementing the VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim was filed in February 1996, is 
not final and remains pending.  The provisions of the VCAA 
and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In June 1998, following the Board's May 1998 remand, the 
RO sent the veteran a letter, notifying him of the 
evidence needed to substantiate his claim, and supplying 
authorization forms.  The veteran was instructed that he 
was responsible for completing these forms, and that the 
RO would be responsible to contact any medical providers 
identified, and obtain records from them.

Significantly, in July 2002, the RO sent the veteran a 
letter which set forth in detail the requirements of the 
VCAA, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran 
was informed of kinds of evidence he could submit, and 
that the RO would assist him in obtaining evidence if he 
provided the proper information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the August 
1996 rating decision, by the September 1996 statement of 
the case (SOC), and by the May 1998 Board decision, and by 
SSOCs dated November 1999 and July 2002.

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's May 1998 remand 
the veteran underwent a VA orthopedic examination, the 
results of which are reported below.  The RO obtained the 
veteran's service medical records and VA outpatient 
treatment records.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  The veteran responded to the RO's 
June 1998 letter requesting additional evidence by stating 
that all the treatment for his back had been provided by 
VA.  He did not provide any additional information 
concerning his claimed hip disability.  

In August 2002, in response to the RO's July 2002 letter 
requesting additional evidence, the veteran submitted a 
duplicate copy of a medical record.  He requested that his 
appeal be forwarded to the Board.  There is no indication 
of record that any additional evidence pertinent to this 
case exists which has not been obtained.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; but he indicated in VA Form 
9 that he did not want a BVA hearing, and he never 
requested a hearing before the RO.  The veteran has 
submitted statements and his representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of this claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (2002); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of 
service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran 
need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Analysis 

The Board initially notes that the veteran does not 
contend that he has a hip disability arising directly from 
his military service.  Rather, he contends that he has a 
hip disability secondary to his service-connected 
bilateral leg disability.  The Board observes in passing 
that there is no evidence of hip problems in service.  The 
veteran sustained severe injuries, including to his legs, 
in a June 1974 motor vehicle accident, but hip problems 
were identified. 

Applying the Wallin analysis, which has been set forth 
above, it is uncontroverted that Wallin element (2), 
service-connected disability, has been satisfied.  The 
Board has reviewed the evidence of record, and for reasons 
which will be expressed in greater detail below, the Board 
finds that a bilateral hip disability was not incurred as 
a result of the veteran's service-connected bilateral leg 
disability.
The Board bases this conclusion on the medical evidence of 
record, which supports the proposition that the veteran 
does not in fact have a bilateral hip disability.  

The primary evidence in support of the veteran's claim 
that he has a disability of the hips comes from his own 
contentions. In essence, the veteran has reported 
experiencing bilateral hip pain of several years duration.  
Although he is competent to report on his symptoms, as a 
lay person without medical training the veteran is not 
competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In short, although 
the veteran ascribed his pain to a hip disability which is 
distinct from, but is caused by, his service-connected leg 
disabilities, he cannot render a competent medical opinion 
to that effect.

Similarly, the Board may not base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  As discussed 
above, under 38 U.S.C. § 7104 the Board must review the 
record and evaluate all of the evidence.  "The BVA must 
address all relevant medical evidence and provide adequate 
reasons for its evaluation of the credibility and weight 
of the evidence." Allday v. Brown, 7 Vet. App. 517, 527-8 
(1995)  

In an April 1996 VA medical report, the examiner listed a 
diagnostic impression of arthritis of the right hip.  
However, after a complete examination in April 1996, 
including x-rays of the hips, the examiner determined 
that, despite complaints of hip pain, including pain on 
motion of the hip, arthritis was not present.  The 
examiner did not diagnose any disability of the hips.  In 
a May 1996 addendum, he described the hip x-rays as 
normal, showing no definite fracture of the hips, and no 
bony pathology or soft tissue calcification.  

In December 1998, a VA examiner found increased stress on 
the veteran's hips from his bilateral leg disability; 
however, the examiner did not diagnose or suggest any 
chronic condition related to the veteran's hips as result.  
Rather, in an August 1999 addendum, the examiner stated 
that no disability was found in the hips and that range of 
motion was full.  

There is no other medical evidence of record which is 
suggestive of a diagnosed hip disability.  As discussed by 
the Board in the law and regulations section above, in 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the 
absence of a current hip disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

With respect to Wallin element (3), medical nexus, in an 
October 2002 Form 646, the veteran's accredited 
representative pointed to the December 1998 examination 
finding that the veteran's service connected leg 
disability causes increased stress on the veteran's hips 
and that the hip pain is therefore related to the service-
connected leg disability.  The Board agrees that this is 
what the examiner wrote, and it does not disagree with 
that finding.  The examiner pertinently did not diagnose a 
separate hip disability.  Symptoms such as hip pain alone, 
without a finding of an underlying disability, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In short, absent a specific 
hip disability, service connection cannot be granted. 

The Board believes that it is important to distinguish 
between additional, separate disability caused by a 
service-connected disability and symptoms caused by the 
disability.  It appears from a plain reading of the 
medical evidence of record that the veteran's bilateral 
hip pain emanates from his service-connected bilateral leg 
disability.  Thus, the latter situation exists here, not 
the former.  To the extent that the veteran may be 
contending that he has additional pain and functional loss 
due to his service-connected bilateral leg disability, he 
should consider filing a claim of entitlement to increased 
disability ratings.  The Board intimates no conclusion, 
legal or factual, as to such possible claim. 

In short, in the absence of competent medical evidence of 
a separate hip disability, medical nexus is lacking and 
Wallin element (3) is also not satisfied.

In summary, the Board finds that a preponderance of the 
evidence is against a showing that the veteran has a 
disability of the hips incurred as a result of his 
service-connected bilateral leg disability.  The veteran's 
claim of entitlement to service connection for a bilateral 
hip disability is accordingly denied.


ORDER

Service connection for a bilateral hip disability is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

